Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The election without traverse filed 05/17/2022 in response to the Office Action of 03/24/2022 is acknowledged and has been entered.
	Applicant has elected Group I, claims 28-33, drawn to a compound selected from compounds of the following formulas APPAMP-001, APPAMP-002, APPAMP-003, APPAMP-004, or a pharmaceutically acceptable salt thereof.
	Additionally, Applicant has elected species of APPAMP-001.

3.	Claims 28-47 are pending in the application. Claims 30-32 and 34-47 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/17/2022.

4.	Claims 28-29 and 33 are currently under prosecution.

Priority
5.	Applicant’s claim under 35 U.S.C. §§ 365(c) for benefit of the earlier filing date of application, is acknowledged.  

6.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 28-29 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bondke et al. (WO 2015/124941, published on 27 August 2015, IDS).
	Claims 28-29 and 33 are herein drawn to a compound having formula 
    PNG
    media_image1.png
    247
    589
    media_image1.png
    Greyscale
 
and a pharmaceutically acceptable salt thereof.
	Bondke et al. teach a compound of the formula 
    PNG
    media_image2.png
    221
    296
    media_image2.png
    Greyscale

and a pharmaceutically acceptable salt or solvate thereof; see entire document, e.g. pages 12-43, claims 1, 6, 23, 38, 65, 82, 86, 88, 92 and 93. 
When R2 is -H (see claim 92), R3 is -Et (see claims 86 and 88), R6 is -H (see 93), R5Y is -H (see claim 1), R5X is -L5XA-Q (see claim 1) wherein L5XA is -CH2- (see claim 6) wherein Q is 
    PNG
    media_image3.png
    143
    179
    media_image3.png
    Greyscale
(see claim 23) wherein J is -OH (see claim 38); the compound of Bondke et al. is the same as the instant claimed APPAMP-001.


Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

11.	Claims 28-29 and 33 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,932,344.  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 28-29 and 33 are herein drawn to a compound having formula
    PNG
    media_image1.png
    247
    589
    media_image1.png
    Greyscale

and a pharmaceutically acceptable salt thereof.
	Claims 1-9 of U.S. Patent No. 9,932,344 are drawn to a compound of the formula
    PNG
    media_image2.png
    221
    296
    media_image2.png
    Greyscale

and a pharmaceutically acceptable salt or solvate thereof. When R2 is -H, R3 is -CH2CH3, R6 is -H, R5Y is -H, R5X is -L5XA-Q wherein L5XA is -CH2- wherein Q is  
    PNG
    media_image3.png
    143
    179
    media_image3.png
    Greyscale
 wherein J is -OH; the compound of the patent is the same as the instant claimed APPAMP-001.


12.	Claims 28-29 and 33 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,414,772.  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 28-29 and 33 are herein drawn to a compound having formula
    PNG
    media_image1.png
    247
    589
    media_image1.png
    Greyscale

and a pharmaceutically acceptable salt thereof.
	Claims 1-9 of U.S. Patent No. 10,414,772 are drawn to a method of treatment of breast cancer, comprising administering to a subject in need of treatment a therapeutically-effective amount of a compound of the formula
    PNG
    media_image2.png
    221
    296
    media_image2.png
    Greyscale

and a pharmaceutically acceptable salt or solvate thereof. When R2 is -H, R3 is -CH2CH3, R6 is -H, R5Y is -H, R5X is -L5XA-Q wherein L5XA is -CH2- wherein Q is  
    PNG
    media_image3.png
    143
    179
    media_image3.png
    Greyscale
 wherein J is -OH; the compound of the patent is the same as the instant claimed APPAMP-001.
In Pfizer, Inc., v. Teva Pharamaceutical USA, inc. (Fed. Cir, 2008), the Court concluded that the safe harbor of section 121 is limited to divisional applications only.  The instant application is not filed as a result of a restriction requirement of U.S. Patent No. 10,414,772.  The compound claimed in the claims of the patent is the same as the instantly claimed compound.

13.	Claims 28-29 and 33 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,927,119.  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 28-29 and 33 are herein drawn to a compound having formula
    PNG
    media_image1.png
    247
    589
    media_image1.png
    Greyscale

and a pharmaceutically acceptable salt thereof.
	Claims 1-9 of U.S. Patent No. 10,927,119 are drawn to a method of inhibiting the progress of prostate cancer, reducing the rate of progress of prostate cancer, halting the rate of progress of prostate cancer, alleviating symptoms of prostate cancer, and/or ameliorating prostate cancer, comprising administering to a subject in need of treatment a therapeutically-effective amount of a compound of the formula
    PNG
    media_image2.png
    221
    296
    media_image2.png
    Greyscale

and a pharmaceutically acceptable salt or solvate thereof. When R2 is -H, R3 is -CH2CH3, R6 is -H, R5Y is -H, R5X is -L5XA-Q wherein L5XA is -CH2- wherein Q is  
    PNG
    media_image3.png
    143
    179
    media_image3.png
    Greyscale
 wherein J is -OH; the compound of the patent is the same as the instant claimed APPAMP-001.
In Pfizer, Inc., v. Teva Pharamaceutical USA, inc. (Fed. Cir, 2008), the Court concluded that the safe harbor of section 121 is limited to divisional applications only.  The instant application is not filed as a result of a restriction requirement of U.S. Patent No. 10,927,119.  The compound claimed in the claims of the patent is the same as the instantly claimed compound.

14.	Claims 28-29 and 33 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 117-125 of copending Application No. 17/175780. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 28-29 and 33 are herein drawn to a compound having formula
    PNG
    media_image1.png
    247
    589
    media_image1.png
    Greyscale

and a pharmaceutically acceptable salt thereof.
	Claims 117-125 of copending Application No. 17/175780 are drawn to a method of inhibiting the progress of colorectal cancer, reducing the rate of progress of colorectal cancer, halting the rate of progress of colorectal cancer, alleviating symptoms of colorectal cancer, and/or ameliorating colorectal cancer, comprising administering to a subject in need of treatment a therapeutically-effective amount of a compound of the formula
    PNG
    media_image2.png
    221
    296
    media_image2.png
    Greyscale

and a pharmaceutically acceptable salt or solvate thereof. When R2 is -H, R3 is -CH2CH3, R6 is -H, R5Y is -H, R5X is -L5XA-Q wherein L5XA is -CH2- wherein Q is  
    PNG
    media_image3.png
    143
    179
    media_image3.png
    Greyscale
 wherein J is -OH; the compound of the copending application is the same as the instant claimed APPAMP-001.
In Pfizer, Inc., v. Teva Pharamaceutical USA, inc. (Fed. Cir, 2008), the Court concluded that the safe harbor of section 121 is limited to divisional applications only.  The instant application is not filed as a result of a restriction requirement of copending Application No. 17/175780.  The compound claimed in the claims of the copending application is the same as the instantly claimed compound.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
15.	No claim is allowed.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642